Citation Nr: 1105505	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability (to include depression not otherwise specified (NOS) 
and posttraumatic stress disorder (PTSD)).

4.  Entitlement to service connection for an undiagnosed illness 
(manifested by fatigue and multiple joint pains). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1990 to August 1994.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is associated with the claims file.  At the hearing, 
the Veteran sought, and was granted, a 60 day abeyance period for 
the submission of additional evidence.  38 C.F.R. § 20.709.  That 
period has lapsed; no additional evidence was received.  The 
Veteran also submitted additional evidence with a waiver of RO 
consideration.  

The record reflects that the Veteran has a history of depression 
NOS and that he also filed a claim for bipolar disorder (which 
was adjudicated separately and not appealed).  The issue 
pertaining to psychiatric disability was adjudicated as limited 
to the matters of PTSD and bipolar disorder.  In accordance with 
the U.S. Court of Appeals for Veterans Claims (Court) decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been 
recharacterized to encompass all psychiatric disabilities 
diagnosed.

The matters of service connection for (1) sleep apnea, (2) 
gastrointestinal disorder (to include as due to 
undiagnosed illnesses), (3) muscle pain, (4) concentration 
difficulties, (5) sleep disturbances, and (6) respiratory 
issues (all to include as due to undiagnosed illnesses) 
have been raised by the record August 2010 correspondence 
and hearing testimony), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The matters of service connection for hearing loss, a 
psychiatric disability, and an undiagnosed illness 
(manifested by fatigue and joint pains) are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action on his part is required.  


FINDING OF FACT

Tinnitus was not manifested in service and the preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A November 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed him of rating and effective date 
criteria and a February 2008 supplemental statement of the case 
readjudicated the matter (curing any notice timing defect).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had 
ample opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
January 2006.  The examination is adequate as it considered the 
evidence of record and the reported history of the Veteran, was 
based on an examination of the Veteran, noted pertinent history 
and all findings necessary for a proper determination in the 
matter, and explained the rationale for the opinion offered.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was cannon crewmember.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.  On March 1994 
service separation examination he complained of hearing loss.  

The Veteran's VA outpatient treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to 
tinnitus. 

On January 2006 VA examination the Veteran reported periodic high 
pitched tones (similar to crickets) in both ears since 1991.  He 
reported that the tones occurred "once in a while," lasting a 
few minutes.  He reported a history of military noise exposure 
from artillery, post-service occupational noise exposure from 
chainsaws and heavy equipment, and post-service recreational 
noise exposure from shooting.  The examiner noted that the tones 
the Veteran described were consistent with normal ear function 
and were not considered tinnitus for rating purposes.  She noted 
that due to the frequency of tinnitus reported it was not 
consistent with noise exposure or acoustic trauma.  She 
summarized that it was not at least as likely as not that the 
Veteran's tinnitus was service related.    

At the August 2010 Travel Board hearing the Veteran testified 
that he had experienced ringing in his ears since 1991 and that 
the ringing was triggered by firing over 5,000 artillery rounds 
in one day.  He added that he had experienced the buzzing/ringing 
in his ears from 1991 "to this day." 

At the outset, the Board finds that the evidence of record does 
not establish that the Veteran participated in combat.  
Consequently, he is not entitled to the relaxed evidentiary 
standards afforded under 38 U.S.C.A. § 1154(b). 

The Veteran alleges he has tinnitus as a result of exposure to 
noise trauma during service.  It is not in dispute that he now 
has tinnitus (as it is a disability capable of lay observation 
and the diagnosis is established essentially by subjective 
complaints).  It may be reasonably conceded that by virtue of his 
duties in service as a cannon crew member he had exposure to 
hazardous noise levels therein (as alleged).  However, tinnitus 
was not noted in service.  Consequently, service connection for 
tinnitus on the basis that it became manifest in service and 
persisted is not warranted. 

Under these circumstances, what is required to establish service 
connection for the tinnitus is competent evidence that relates 
such disability to the Veteran's service (to include noise 
exposure therein).   

To the extent that the Veteran seeks to establish by his more 
recent accounts that he had the onset of tinnitus in service and 
continuity of the disability since, the Board finds his accounts 
to be not credible.    

The absence of any documented complaints of tinnitus during the 
intervening period between service and when tinnitus was first 
clinically reported (January 2006) - which he claims has been 
present since 1991 - is strong and persuasive evidence 
contradicting his later accounts of tinnitus (first documented 
after he filed his claim for VA benefits) that began in service 
and has persisted continuously since service separation.  He has 
not identified or submitted any competent evidence (absent 
allegations of continuity of symptoms), to include a medical 
nexus, which corroborates his lay statements and hearing 
testimony concerning the presence of tinnitus during and after 
service.  

The Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his lay statements and hearing testimony 
incredible; however, the absence of such evidence is for 
consideration in assessing the Veteran's credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

While the Veteran is competent to provide lay evidence as to 
observation of ringing in his ears, he is not competent to 
establish by his own statements - absent his allegations of 
continuity of symptomatology, which the Board had found not 
credible - that tinnitus is related to remote noise exposure in 
service.  Any nexus/etiological relationship between tinnitus and 
remote in service noise exposure is a medical question that 
requires medical expertise and is not capable of resolution 
through lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 
(2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   
The Board finds that the Veteran's reported history of continued 
symptoms of tinnitus since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
asserts that tinnitus began in service, in the more 
contemporaneous medical history he gave at the service separation 
examination, he complained of hearing loss but did not report any 
history or complaints of symptoms of tinnitus.  Specifically, the 
service separation examination report reflects that the Veteran 
was examined and no ringing in the ears was reported.  
Additionally, while he later reported on January 2006 VA 
examination that his tinnitus began in 1991, when he filed his 
claim for tinnitus in November 2005 he did not report a year of 
onset for the tinnitus.  

This in-service history (in which he did not report symptoms of 
tinnitus) at the time of service separation is more 
contemporaneous to service so it is of more probative value than 
the more recent assertions made years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board 
decision assigning more probative value to a contemporaneous 
medical record report of cause of a fall than subsequent lay 
statements asserting different etiology); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving 
higher probative value to a contemporaneous letter the Veteran 
wrote during treatment than to his subsequent assertion years 
later).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements (including testimony) made in connection with a claim 
for VA compensation benefits to be not credible, self-serving, 
and compensation driven.  See Pond v. West, 12 Vet. App. 341 
(1999) (finding that, although Board must take into consideration 
the Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  The more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service and his previous statements made for treatment 
purposes are highly probative evidence.  It is additionally 
noteworthy that the VA examiner noted that the tinnitus that the 
Veteran reported (as continuous since service) was not consistent 
with noise exposure, but normal auditory function.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

Furthermore, there is no medical evidence of record that relates 
the Veteran's current tinnitus to his service.  The opinion of 
the January 2006 VA examiner was that it was not at least as 
likely as not that the Veteran's tinnitus was service related.    
For rationale she noted that the temporal frequency of the 
reported tinnitus was not consistent with tinnitus that resulted 
from acoustic trauma.  As the opinion is by a medical 
professional competent to provide it, and explains the underlying 
rationale for the opinion, it is probative evidence in this 
matter.  As there is no reason to question the rationale, the 
Board finds it to be persuasive.

Notably, the post-service medical evidence does not reflect 
complaints or treatment related to tinnitus for 12 years 
following active service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (finding lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for tinnitus is denied.






REMAND

Regarding service connection for hearing loss, an undiagnosed 
illness (manifested by fatigue and joint pains), and a 
psychiatric disability, while the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

	Hearing loss

On January 2006 VA examination the Veteran did not have a hearing 
loss disability of either ear by VA standards and the examiner 
opined that it was not at least as likely as not that any hearing 
loss present was due to the Veteran's military service. At the 
August 2010 hearing the Veteran testified that his hearing had 
become worse since his January 2006 VA examination.  Accordingly, 
a more contemporaneous VA examination is indicated to see if the 
Veteran now has a hearing loss disability by VA standards that is 
related to his active service.  

	Undiagnosed illness

At the August 2010 hearing the Veteran testified that he had 
multiple symptoms that he believed were due to an undiagnosed 
illness.  The Veteran's representative testified that the Veteran 
had fatigue, headaches, muscle pain, joint pain, concentration 
difficulties, sleep disturbances, respiratory issues, and 
gastrointestinal difficulties.  The RO adjudicated the fatigue 
and multiple joint pain symptoms and the other symptoms have been 
referred to the RO for appropriate action.  The evidence of 
record indicates that the Veteran may have disabilities with no 
known diagnosis and a VA examination is warranted.  

	Psychiatric disability 

The evidence of record indicates that the Veteran may have PTSD 
that is based on "fear of hostile military or terrorist 
activity."  Accordingly, a VA examination is necessary to 
determine whether the stressor(s) claimed by the veteran are 
related to his fear of hostile military or terrorist activity, 
whether the claimed stressor(s) is/are adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor(s).  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  The Board 
additionally notes that the Veteran has a diagnosis of depression 
NOS and that such was not adjudicated by the RO.  

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received from 
September 2009 to the present.

2.	The RO should arrange for an audiological 
evaluation of the Veteran (with 
audiometric studies) to confirm whether he 
has a hearing loss disability by VA 
standards and to determine the likely 
etiology of such disability, and in 
particular whether any such disability is 
at least as likely as not (a 50 percent or 
greater probability) related to his 
service (and specifically to her noise 
exposure therein).  The examiner must 
explain the rationale for all opinions. 

3.	The RO should arrange for an examination 
of the Veteran by a VA psychiatrist or 
psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination and the examiner must annotate 
his or her report as to whether the claims 
file was reviewed.  The examiner is asked 
to address the following:  

a.	Identify any and all psychiatric 
disability (ies).

b.	Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
any of the identified psychiatric 
disability (ies) currently suffered 
by the Veteran had onset during or 
are etiologically related to his 
active service.  
c.	If the examiner determines that the 
Veteran has PTSD, the examiner must 
identify the stressor or stressors 
upon which the diagnosis is based and 
fully explain how the diagnostic 
criteria are met, whether the 
stressor is adequate to support the 
diagnosis, and whether the Veteran's 
symptoms are related to the claimed 
stressor(s). 

The examiner must set forth all 
examination findings and must provide 
a complete rationale for the 
conclusions reached.  A conclusion 
without a rationale does not 
constitute an adequate examination. 

4.	The RO should also arrange for the Veteran 
to be examined by an appropriate physician 
to evaluate his complaints of fatigue and 
multiple joint pains alleged to be due to 
an undiagnosed illness. The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies must be completed. Based on such 
review and examination of the Veteran, the 
examiner should provide an opinion that 
responds to the following:


a.	Does the Veteran have disabilities 
manifested by: 

i.	Fatigue

ii.	Multiple joint pain

b.	If the Veteran has such disabilities, 
are they due to known causes, or are 
they due to undiagnosed illness?

c.	 If the Veteran has disabilities due 
to known causes, are such causes 
related in any way to the Veteran's 
service or to a service- connected 
disability?

The examiner must explain the 
rationale for all opinions.

5.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.








The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
E. I. Velez
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


